DETAILED ACTION
Response to Arguments
Applicant's arguments filed 4/20/22 have been fully considered but they are not persuasive.
The amendment to claim 1 is drawn to new issues, such as evaluating a proper subset of the determined “plurality of series of chest wall acceleration dependent parameters” that was not presented in the previous claims.  In addition, the dependent claims will require further search and consideration as they are a new combination of elements with new claim 1.  The amendments to claims 19 and 20 are drawn to new issues that will require further consideration and search. The amendments to claim 6 would changes the scope of the claim and would require further consideration and search.
The arguments regarding the 101 rejection are not persuasive.  
The applicant argues that the present claims provide an improved cardiac monitoring device, but the claims are only directed to sensing information and using a processor to perform calculations on the sensed data.  Claims 19 and 20 do not even include the sensing of heart accelerations, but only “receiving data” without the actual sensing.  Claims 19 and 20 contain no step to measuring or sensing chest wall accelerations of a subject.  In addition, the use of a processing device to calculate values does not provide a “monitoring” or “diagnostic” device as nothing is done with the data in the claims except calculations of values.
The claims do not contain any post-solution activity that practically integrates the mental concept into a complete method.  In addition, the claims do not contain any pre-solution activity that adds a significant limitation, besides generally reciting sensing heart accelerations which is considered merely a nominal or token pre/extra-solution component of the claim and is nothing more than an attempt to generally link the processing of data to a particular technological environment. 
The applicant’s argument that the PEP and LVET estimated by Zanetti is not the same as CO and SV, but rather some poor substitute that “only correlate under specific circumstances” may be true, but that has no bearing on the 101 rejection and also means that it does meet the claim limitations since it does correlate (if only briefly).
The arguments regarding the prior art rejection are not persuasive due to the new issues that will require further consideration and search.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        4/28/22